Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NEW GROUNDS OF REJECTION NECESSITATED BY THE AMENDMENT

2.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.


A)	Amended claim 20 is indefinite because of the language 'indicates risk of developing head and neck cancer is diagnosed as head and neck cancer' in lines 3-4.  Correction is required.

B)	New claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.  This claim is indefinite because it cannot be determined what is encompassed by the language ‘directing the subject...to avoid exposure to carcinogenic agents’.  Firstly, it is unclear what action or actions is/are contemplated by ‘directing' a subject.  Secondly, it cannot be determined what agents are ‘carcinogenic’.  In both cases, clarification is required.




(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Office does not find sufficient basis in the specification for the language ‘directing said subject...to avoid exposure to carcinogenic agents’, such as would reasonably convey to one skilled in the art that the inventors had possession of the claimed method.  If this rejection is traversed, it is requested that support be pointed to with particularity, as in page, paragraph, or line number.

MAINTAINED REJECTION

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or 	composition of matter, or any new and useful improvement thereof, may obtain a patent 	therefor, subject to the conditions and requirements of this title.

English translation of the inventor's prior publication WO 2016/099076 which was published on 06/23/16 and is thus prior art as being published prior to the earliest instant priority date of 10/18/17.

REPLY TO ARGUMENTS

5.	With respect to the above section 101 rejection, the arguments of the response filed 11/13/21 have been fully considered, but are not found persuasive.  
correlated with risk for developing head and neck cancer.  As noted above, this natural correlation between DNA content of bacteria-derived extracellular vesicles derived from a particular bacterial genus, family, order, class, or phylum isolated from saliva, as determined by PCR amplification of 16S rDNA sequences, and risk for developing head and neck cancer, is clearly a judicial exception.  Although the language 'diagnosing' has been deleted from the preamble of amended claim 11, diagnosis is directly implied in the 'wherein' clause reciting 'indicative of risk'.
Next, the response argues that the required steps are not routine and conventional, as Jee et al. is not prior art.  This is not found convincing because although Jee et al. is not prior art, it is an English translation of the inventor's prior publication WO 2016/099076 which was published on 06/23/16 and is thus prior art as being published prior to the earliest instant priority date of 10/18/17.
Next, the response argues that the particular bacteria models used in the claimed methods are not routine and conventional.  This is not found convincing because the specific type of bacteria pertain to the judicial exception itself, which is a natural correlation between DNA content of bacteria-derived extracellular vesicles derived from certain types of bacteria isolated from saliva, as determined by PCR amplification of 16S rDNA sequences, and risk for developing head and neck cancer.  The claimed steps do not amount to significantly more than the judicial exception because the cited document Jee et al. (which is an English translation of the inventor's prior publication WO 2016/099076, which is prior art) discloses the routine and conventional isolation of vesicles from clinical samples such as oral fluid (see paragraphs 0045-0047), and the cited document Gosiewski et al. discloses the routine and conventional performance of PCR on extracted bacterial DNA using a pair of primers of SEQ ID NO:1 and SEQ ID NO:2.
Finally, the response argues that new claim 21 is eligible because the ‘directing’ step (d) integrates the judicial exception into a practical application, but this step is not a specific treatment merely involves giving routine and conventional medical advice at a high level of generality. The ‘directing’ step merely amounts to applying the judicial exception in a very general way to avoid certain agents which would have been medically obvious to avoid.  While the current guidelines do not provide an example which exactly matches the fact pattern of the instant claims, Applicant is advised to consider Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43 - Treating Kidney Disease, to best understand the position of the Office.  It is submitted that the 'administering a treatment’ step (b) in said Example, which does not confer eligibility, is analogous to the instant ‘directing’ step.

CONCLUSION

6.	Claims 11 and 19-21 are free of the prior art, but are rejected for other reasons.  No claims are allowable.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/02/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637